Citation Nr: 1519025	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to an increased disability rating for traumatic brain injury (TBI), currently rated as 10 percent disabling.

3. Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for back disability. The RO continued a 10 percent disability rating for TBI. The RO granted service connection for left ear hearing loss, and assigned a 0 percent, noncompensable disability rating.


FINDINGS OF FACT

1. Back muscle injuries during service resolved in service without residual pathology.

2. Thoracolumbar spine disability, including arthritis, manifest many years after service, is not related to service.

3. The Veteran's migraine headaches residual to TBI have not been prostrating.

4. There is objective evidence on testing that, residual to TBI, the Veteran has mild impairment of memory and concentration.

5. Audiological testing has shown the Veteran's left ear hearing impairment to be no worse than level I.


CONCLUSIONS OF LAW

1. Current back disability was not incurred or aggravated in service, and arthritis may not be presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. Migraine headaches residual to TBI have not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 8045, 8100 (2014).

3. Memory impairment and cognitive impairment residual to TBI have met the criteria for a 40 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8045.

4. The criteria for a compensable disability rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.7, 4.10, 4.85 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in April 2010 and March 2012. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. The reports of VA examinations contain relevant findings and contain opinions that are explained based on the assembled evidence. The VA examination reports are sufficient to allow determinations on the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran contends that current back disability is related to back injury during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During service, the Veteran had outpatient treatment in August 1963 for general musculoskeletal pain in his back, shoulder, and neck, associated with malaise, a head cold, and a sore throat. The treating clinician noted evidence of throat irritation, nasal congestion, and limited flexion of the neck. The clinician recommended analgesics and bedrest. In May 1966, the Veteran was seen for tenderness over the upper trapezius, worse with motion. The treating clinician's impression was cervical myositis. In September 1967, the Veteran reported that he had bowled the day before, and awakened with mid back pain. The treating clinician's impression was back strain. Because of the lower back strain, the Veteran was suspended from special duty for twelve days. In June 1968, the Veteran reported that while lifting a heavy carton he had sudden onset of pain in his low back and his neck. X-rays were negative. The treating clinician found low back strain, with marked muscle spasm. The Veteran had a medical examination in April 1969, for separation from service. The examiner checked normal for the condition of his spine and other musculoskeletal areas.

The Veteran has not reported any treatment for back problems during the years immediately following his separation from service. VA treatment records from October 2000 reflect that earlier that month the Veteran underwent low back surgery at a private facility. The surgery reportedly was lumbar laminotomy and microsurgical resection of a synovial cyst. VA treatment notes from June and July 2005 reflect the Veteran's reports of a one to two year history of low back pain. VA treatment notes from January 2009 reflect a two year history of back pain. Subsequent records also note low back pain and a history of a synovial cyst.

In September 2011, the Veteran sought service connection for back disability, including arthritis, residual to injury during service. In April 2012, he wrote that during service, while pulling a ladder up through a hatch, he experienced a pop and onset of pain in his low back. He reported that he went to sick bay and was treated. He stated that low back problems had continued and worsened since then.

In March 2013, the Veteran had a VA medical examination of his back. He reported that during service he injured his back trying to lift a ladder, and that he had experienced back pain since that time. He indicated that presently he worked as a bus driver. The examiner reported having reviewed the Veteran's claim file. It was noted that the Veteran had been diagnosed in about 2002 with a synovial cyst impinging on a nerve root in the thoracolumbar spine, and that the cyst had been and had been surgically removed. It was also noted that he had been diagnosed in around 2011 with spinal stenosis, and that this was treated with decompression laminectomy surgery. The Veteran related ongoing low back pain, aggravated by physically demanding activity. Examination revealed some restriction of motion of the thoracolumbar spine. Thoracolumbar spine x-rays showed arthritis. The examiner expressed the opinion that it is less likely than not that the current low back disability was caused by injury in service. The examiner explained that the Veteran received treatment during service for back symptoms and strains, but that no ongoing back problem was noted on examination for separation from service. The examiner also noted that the earliest post-service treatment for back problems that the Veteran reported was many years after service.

In his August 2013 appeal, the Veteran asserted that a back injury that he sustained during service was worse than any back injury he sustained before or after. Also in 2013, several persons who know the Veteran wrote describing their observations of his back problems.

The Veteran has current lumbosacral spine disability, including arthritis. He sustained back injuries during service. The finding of a normal spine condition at separation from service, however, and the passage of many years after service before any notation of back problems, work against a connection between the injuries in service and the current disorder. The VA clinician who examined the Veteran in 2013 reviewed the record and provided clear explanation for his opinion. His opinion carries substantial evidentiary weight. The Board finds that the preponderance of the evidence is against a nexus between injury in service and the current back disability, and thus is against service connection for that disability.

TBI

VA established service connection for residuals of head injury, or TBI, that the Veteran sustained during service. He contends that the residuals have worsened, in that headaches persist longer and memory impairment has developed.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the Veteran's TBI residuals as TBI with migraine headaches. The RO has not found that memory impairment claimed by the Veteran warrants a rating separate from the rating based on headaches, nor that any such memory impairment warrants a rating for higher than that assigned based on the headaches. 

The rating schedule provides for evaluating TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045. That code provides that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

VA examination reports provide evidence that the Veteran's TBI is manifested by cognitive impairment, including memory impairment, and by migraine headaches. In the June 2013 rating decision, the RO found that VA examiners found that the Veteran had cognitive impairment residual to TBI, but noted that VA outpatient treatment records did not consistently show that the Veteran had cognitive impairment. The Board finds that the September 2010 and June 2012 VA examination reports that support the existence of cognitive impairment residual to TBI are sufficient to show that the Veteran has cognitive impairment residual to TBI. In accordance with Diagnostic Code 8045, it is appropriate to separately evaluate the Veteran's migraine headaches due to TBI and his cognitive impairment due to TBI. The Board will discuss the issues of ratings for migraines and for cognitive impairment in turn.

With regard to migraine headaches, the rating schedule provides the following rating criteria:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability  ........... 50 percent

With characteristic prostrating attacks occurring on an average once a month over the last several months  ............... 30 percent

With characteristic prostrating attacks averaging one in two months over the last several months  ....................... 10 percent

With less frequent attacks  .................................... 0 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100.

In VA treatment in June 2005, the Veteran reported having headaches three times a week. In March 2008, he related having severe frontal headaches with thick purulent nasal drainage and fever. The treating clinician's impression was acute sinusitis. That treatment note and others from 2008 and 2009 do not address the frequency of the Veteran's headaches.

On VA examination in July 2010, the Veteran reported that during headaches he required medication but was able to go to work. He stated that headaches occurred about twice per week and lasted about four hours each.

In an April 2012 statement, the Veteran wrote that his headaches had increased to three times per week, and had become more severe. On VA examination in April 2012, he reported that, to get rid of a headache, he had to take ibuprofen and sit silently for at least an hour. He stated that such headaches occurred at least four times a month.

The Veteran's headaches, as he has described them, require medication, but do not keep him from working. As such, the headaches have not been prostrating, and have not met the criteria for a disability rating higher than 10 percent.

With regard to cognitive impairment, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. VA is to assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," VA is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. VA is to, for example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

One of the facets of cognitive impairment is memory, attention, concentration, and executive function. The criteria for impairment levels 0 through 3 and total under that facet are as follows:

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

On VA examination in August 2010, the examiner found that there was objective evidence on testing that the Veteran had mild impairment of memory, attention, concentration, and/or executive functions. That finding meets the criteria for impairment level 2. For the other facets of cognitive impairment, the examiner did not find any impairment level of 2 or higher.

On VA examination in April 2012, the examiner found that there was objective evidence on testing that the Veteran had mild impairment of memory, attention, concentration, and/or executive functions. That finding meets the criteria for impairment level 2. For the other facets of cognitive impairment, the examiner did not find any impairment levels of 2 or higher.

As VA examinations showed cognitive impairment in one facet (the one including memory and concentration) at an impairment level of 2, the evidence supports a 40 percent rating for cognitive impairment due to TBI. Neither the examinations nor other evidence show level 3 impairment in any facet of cognitive impairment, so the preponderance of the evidence is against a rating higher than 40 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The headaches and cognitive impairment due to the Veteran's TBI have not suggested an exceptional or unusual disability picture. Those disorders have not required frequent hospitalizations, and have not markedly interfered with his capacity for employment. Therefore there is no basis to refer the issues of the ratings for his migraine headache and cognitive impairment TBI residuals for consideration of extraschedular ratings. 38 C.F.R. § 3.321.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran does not contend, and the record does not suggest, that his TBI residuals make him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.

Left Ear Hearing Loss

In the June 2013 rating decision, the RO granted service connection for hearing loss in the Veteran's left ear as secondary to his TBI. The Veteran appealed the 0 percent disability rating that the RO assigned. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board will consider whether higher ratings are warranted for any period.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f). If, however, service-connected hearing loss in one ear is compensable to a degree of 10 percent or more, and non-service-connected hearing loss in the other ear has, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, one auditory threshold of 40 decibels or greater, or three thresholds of 26 decibels or greater, or has a speech recognition score less than 94 percent, the compensable for hearing loss is payable as though the hearing loss were service-connected in both ears. See 38 C.F.R. §§ 3.383(a)(3), 3.385.

There are additional provisions for certain exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2014). The assembled records of testing of the Veteran's hearing have not shown any of the exceptional patterns of hearing impairment that are addressed under 38 C.F.R. § 4.86; so the provisions of that section do not apply in this case.

Tables VI and VII are reproduced below:


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On a private audiological evaluation in August 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
20
LEFT
10
15
25
35

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear. The puretone threshold averages were 20 decibels in the right ear and 21 decibels in the left ear. Under Table VI, the left ear hearing impairment level was I. As the left ear hearing impairment was not compensable by itself, a level of I was to be assigned for the right ear. Under Table VII, the test results were consistent with a 0 percent rating.

On VA audiological evaluation in June 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
35
35
LEFT
10
20
45
45

Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear. The puretone threshold averages were 23 decibels in the right ear and 30 decibels in the left ear. Under Table VI, the left ear hearing impairment levels was I. As the left ear hearing impairment was not compensable by itself, a level of I was to be assigned for the right ear. Under Table VII, the test results were consistent with a 0 percent rating.

The hearing testing performed in 2010 and 2012 showed hearing levels consistent with a 0 percent rating for the left ear hearing loss. There is no record of any testing showing hearing levels consistent with a rating higher than 0 percent. The preponderance of the evidence, then, is against a rating higher than 0 percent for any period.

The Veteran has not been hospitalized due to hearing loss. He has not indicated, and the evidence does not suggest, that his hearing loss markedly interferes with his capacity for employment. Therefore there is no basis to refer the rating of his left ear hearing loss for consideration of an extraschedular rating. He does not contend, and the record does not suggest, that his hearing loss makes him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.


ORDER

Entitlement to service connection for back disability is denied.

Entitlement to a disability rating higher than 10 percent for migraine headaches residual to TBI is denied.

Entitlement to a 40 percent disability rating for memory impairment and cognitive impairment residual to TBI is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 0 percent for left ear hearing loss is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


